 



EXHIBIT 10(s)
 
Summary of Compensation Arrangements for
Named Executive Officers and Directors
 
Compensation Arrangements for Named Executive Officers
 
Following is a description of the compensation arrangements that have been
approved by the Compensation & Benefits Committee of the Board of Directors of
Johnson & Johnson (the “Compensation Committee”) on February 13, 2006 for the
Company’s Chief Executive Officer and the other four most highly compensated
executive officers in 2005 (the “Named Executive Officers”).
 
Annual Base Salary:
 
The Compensation Committee approved the following base salaries, effective
February 27, 2006, for the Named Executive Officers:
 

         
William C. Weldon
  $ 1,670,000  
Chairman/CEO
       
 
       
Robert J. Darretta
  $ 1,030,000  
Vice Chairman/CFO
       
 
       
Christine A. Poon
  $ 975,000  
Vice Chairman/Worldwide Chairman, Medicines & Nutritionals
       
 
       
Michael J. Dormer
  $ 735,000  
Worldwide Chairman, Medical Devices
       
 
       
Per A. Peterson
  $ 835,000  
Chairman, R&D Pharmaceuticals Group
       


 
Bonus:
 
The Compensation Committee has approved the following bonus payments for
performance in 2005 (divided at the discretion of the Compensation Committee
between cash and the fair market value of Common Stock awards on February 17,
2006):
 

       
Mr. Weldon
  $3,000,000
Mr. Darretta
  $891,000
Ms. Poon
  $945,000
Mr. Dormer
  $940,500
Dr. Peterson
  $750,268


 
Stock Option and Restricted Share Unit Grants:
 
The Compensation Committee approved the following stock option and Restricted
Share Unit (“RSU”) grants under the Company’s 2005 Long-Term Incentive Plan. The
stock options were granted at an exercise price of $58.34, which was the fair
market value of the Company’s Common Stock on the date of grant. The options
will become exercisable on February 13, 2009

1



--------------------------------------------------------------------------------



 



and expire on February 12, 2016. The RSUs were granted at the fair market value
of the Company’s Common Stock on the date of grant. The RSUs will vest on
February 13, 2009, upon which for each RSU, the holder, if still employed by the
Company on such date, will receive one share of the Company’s Common Stock.
 

           
Mr. Weldon
  452,520 stock options   37,710 RSUs
Mr. Darretta
  138,841 stock options   11,570 RSUs
Ms. Poon
  205,691 stock options   17,141 RSUs
Mr. Dormer
  128,557 stock options   10,713 RSUs
Dr. Peterson
  128,557 stock options   10,713 RSUs


 
Long Term Incentive Plan Awards:
 
The Compensation Committee approved the following long-term incentive plan
awards on February 13, 2006 in recognition of performance during 2005 under the
Company’s Certificate of Extra Compensation (“CEC”) program. Awards are not paid
out until retirement or other termination of employment. As of the end of fiscal
year 2005, the CEC value per unit was $23.16. The value of the CEC units is
preliminary and is subject to increase or decrease based on the performance of
the Company.
 

       
Mr. Weldon
  150,000 CEC units
Mr. Darretta
  85,000 CEC units
Ms. Poon
  200,000 CEC units
Mr. Dormer
  80,000 CEC units
Dr. Peterson
  25,000 CEC units


 
Compensation Arrangements for Non-Employee Directors
 
Each Non-Employee Director receives an annual fee of $85,000 for his or her
services as director. In addition, directors receive $5,000 for service on a
committee of the Board of Directors or $15,000 if chairperson of the committee.
The Presiding Director is paid an annual fee of $10,000.
 
Under the 2005 Long-Term Incentive Plan, each Non-Employee Director receives
non-retainer equity compensation each year in the form of restricted or deferred
stock having a value of $100,000. Each Non-Employee Director received a grant of
1,714 shares of restricted stock, based upon the fair market value of the Common
Stock of the Company on February 13, 2006, for service on the Board in 2005,
except for Mr. Charles Prince, who was elected to the Board on that date. Each
director receives a one-time grant of 1,000 shares of Company Common Stock upon
first becoming a member of the Board of Directors.

2